Citation Nr: 0413446	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1973 to July 1974.  This claim is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will provide notification if further action 
is required on the part of the appellant.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have now been published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the U.S. Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  

In the present matter, the veteran was notified as to why 
service connection was denied for PTSD in rating decisions of 
August 2001 and July 2002, as well as in a November 2002 
statement of the case (SOC).  An RO letter ofApril 2001 
(prior to the rating decision on appeal) informed the veteran 
of the VCAA and of its pertinent mandates as to service 
connection claims, and of his and VA's respective claims 
development responsibilities.  The SOC also outlined 
pertinent VCAA provisions.  

While the April 2001 letter advised him to respond in 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Therefore, under recent 
legislation, the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5102), the Board may proceed with 
consideration of the appeal.  


Also as to notice content, while the veteran was not 
specifically advised to submit any evidence in his possession 
pertaining to the claim, VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language used by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), suggesting that was 
necessary was obiter dictum, and not binding on VA.  
Regardless, the April 2001 letter advised the veteran what 
type of evidence, to include medical records, was necessary 
to establish entitlement to the benefit sought and that it 
was his responsibility to send the evidence that was needed 
as soon as possible.  In these circumstances, advising the 
veteran to submit everything he has pertinent to this claim 
would serve no useful purpose.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist the appellant in developing his 
claim, the veteran was most recently examined by VA (on a 
fee-basis) in November 2001.  The veteran reported that he 
had been racially harassed during his military service, while 
stationed in Florida.  He also claimed that two attempts were 
made on his life while he worked on aircraft.  The veteran 
informed the examiner that he was not currently under 
psychiatric care.  Chronic PTSD was diagnosed.  The examiner 
opined that the veteran had been exposed to life-threatening 
traumatic events while in the military.  

The veteran essentially contends that he developed PTSD as a 
result of his being racially harassed during his military 
service while stationed at McDill Air Force Base (AFB) from 
February through July 1974.  Regarding these stressors, the 
Board notes that, while the RO associated certain service 
personnel records with the claims folder (and certain claimed 
stressors may be incapable of verification), there has been 
no attempt to verify those stressors that may be verifiable.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to provide 
a comprehensive statement regarding his 
alleged stressors.  This must specifically 
include details (locations, units involved, 
dates, names of service members who racially 
harassed him and threatened his life, and 
witnesses) of the alleged incidents in which 
he was racially harassed and his life was 
threatened.  

2.  If the veteran provides sufficient 
information to proceed with verification, the 
RO should contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) with a request for any available 
information which might corroborate the 
veteran's alleged in-service stressors.  The 
veteran served in the 1st Avionics Maintenance 
Squadron (TAC) at McDill AFB.  USASCRUR 
should be provided with a description of the 
alleged stressors supplied by the veteran, 
and copies of any personnel records showing 
the veteran's service dates, duties, and 
units of assignment.  The RO should also 
provide USASCRUR with copies of previously 
submitted stressor statements, which are now 
in the veteranb's claims file.

3.  The RO must thereafter make a specific 
determination, based upon the complete 
record, including all evidence compiled 
pursuant to this Remand, as to whether the 
veteran was exposed to a stressor or 
stressors in service.  The RO must determine 
which, if any, of the claimed stressor or 
stressors are verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the record.

4.  After the actions ordered above are 
completed, and if the RO determines that the 
veteran was indeed exposed to one or more a 
stressor event in service, the veteran should 
be scheduled for a VA examination to 
determine whether he indeed warrants a 
diagnosis of PTSD based upon such 
stressor(s), pursuant to the criteria set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-IV).  
If a diagnosis of PTSD is rendered, the 
examiner should specify any and all 
stressor(s) upon which the diagnosis is 
based.  The claims file should be provided 
to, and reviewed by, the examiner, who should 
explain the rationale for any opinion given.

5.  After the development ordered above is 
completed, as well as any other action deemed 
necessary, the RO should review the record 
and readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO should 
issue an appropriate supplemental SOC, and 
give the veteran and his representative ample 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



